2016 WI 49

                  SUPREME COURT              OF   WISCONSIN
CASE NO.:                 2014AP2097, 2014AP2295
COMPLETE TITLE:           Prince Corporation,
                                     Plaintiff-Intervenor-Respondent,
                               v.
                          James N. Vandenberg,
                                     Defendant,
                          Van De Hey Real Estate, LLC,
                                     Garnishee-Defendant-Cross
                                     Claimant-Respondent,
                          Sharon Kempen, Sandra Schmit and Mark
                          Vandenberg,
                                     Intervenors-Cross-Claim
                                     Defendants-Third-Party
                                     Plaintiffs-Appellants-Petitioners,
                               v.
                          BMO Harris Bank (f/k/a M&I Marshall & Isley)
                          and State of
                          Wisconsin,
                                     Third-Party Defendants,
                          Wisconsin Department of Revenue,
                                     Third-Party Defendant-Respondent.

                            REVIEW OF A DECISION OF THE COURT OF APPEAL
                           (Reported at 364 Wis. 2d 599, 868 N.W.2d 599)
                                    (Ct. App. 2015 – Published)
                                      PDC No: 2015 WI App. 55

OPINION FILED:            June 23, 2016
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:            January 25, 2016

SOURCE OF APPEAL:
   COURT:                 Circuit
   COUNTY:                Brown
   JUDGE:                 Marc A. Hammer

JUSTICES:
   CONCURRED:
   CONCURRED/DISSENTED:   ABRAHAMSON, J. and BRADLEY, A. W., J. concur
                          and dissent (Opinion filed).
  DISSENTED:
  NOT PARTICIPATING:

ATTORNEYS:
       For        the     intervenors-cross-claim   defendants-third-party
plaintiffs-appellants-petitioners, there were briefs by George
Burnett and the Law Firm of Conway, Olejniczak & Jerry, S.C.,
Green Bay.   Oral argument by George Burnett.




    For   the   third-party   defendant-respondent,   the   cause   was
argued by S. Michael Murphy, assistant attorney general, with
whom on the brief was Brad D. Schimel, attorney general.




                                  2
                                                                  2016 WI 49
                                                          NOTICE
                                            This opinion is subject to further
                                            editing and modification.   The final
                                            version will appear in the bound
                                            volume of the official reports.
Nos. 2014AP2097 & 2014AP2295
(L.C. No.   2010CV297)

STATE OF WISCONSIN                      :            IN SUPREME COURT

Prince Corporation,

            Plaintiff-Intervenor-Respondent,

      v.

James N. Vandenberg,

            Defendant,

Van De Hey Real Estate, LLC,

            Garnishee-Defendant-Cross
            Claimant-Respondent,                               FILED
Sharon Kempen, Sandra Schmit and Mark                     JUN 23, 2016
Vandenberg,
                                                             Diane M. Fremgen
            Intervenors-Cross-Claim                       Clerk of Supreme Court
            Defendants-Third-Party
            Plaintiffs-Appellants-Petitioners,

      v.

BMO Harris Bank (f/k/a M&I Marshall & Ilsley)
and State of Wisconsin,

            Third-Party Defendants,

Wisconsin Department of Revenue,

            Third-Party Defendant-Respondent.
                                                      Nos. 2014AP2097 & 2014AP2295



      REVIEW of a decision of the Court of Appeals.                   Reversed in

part, affirmed in part and remanded.1



      ¶1     PATIENCE        DRAKE    ROGGENSACK,       C.J.    We     review     a

published decision of the court of appeals,2 which affirmed the

circuit court's3 order entitling the Department of Revenue (DOR)

to garnish land contract proceeds due to James N. Vandenberg

(James)     and   three   other      tenants-in-common     of   real    property,

Sharon Kempen, Sandra Schmidt and Mark Vandenberg (collectively,

the   intervenors),       and    denying       the   intervenors'     request     to

partition the real estate that is subject to the land contract.

      ¶2     Our review centers on three issues:                (1) whether the

DOR   is    entitled    to    garnish    any    portion   of    the   final     land

      1
       On January 25, 2016, oral arguments were held in this
matter. On May 20, 2016, we received a letter from the parties
advising the court that the parties had resolved their dispute
through settlement and intended to move for voluntary dismissal.
The letter requested that we "hold any opinion in this matter in
abeyance pending circulation of final settlement documentation."
We granted this petition for review in light of its presentation
of issues of statewide concern and, accordingly, we issue our
decision herein notwithstanding the parties' asserted resolution
of their dispute.   See Wis. S. Ct. IOP II.L.4. ("[I]f a notice
of voluntary dismissal is filed after all of the briefs in the
proceeding are filed, the chief justice shall bring the notice
to the court for action."); State ex rel. Richards v. Foust, 165
Wis. 2d 429, 440a, 480 N.W.2d 444 (1992) (per curiam) (declining
to issue voluntary dismissal pursuant to IOP II.L.4 after "all
briefs were filed and the matter was decided by the court and
assigned to a justice to write the court's opinion").
      2
       Prince Corp. v. Vandenberg, 2015 WI App 55, 364 Wis. 2d
457, 868 N.W.2d 599.
      3
          The Honorable Marc A. Hammer of Brown County presided.



                                         2
                                                        Nos. 2014AP2097 & 2014AP2295



contract payment; and, if so, (2) whether the DOR is entitled to

garnish 1/4 of the final payment due on the land contract or 1/4

of the land contract's full purchase price; and (3) whether the

circuit court erroneously exercised its discretion in refusing

to partition the property.

    ¶3      We conclude that the DOR is entitled to garnish a

portion of the final         land contract         payment, and the portion

subject to garnishment is limited to the amount that James could

require be paid to him from that payment.                        We remand to the

circuit court to make the factual determination of the amount

that James has a right to receive from the final payment.

    ¶4      Finally, we conclude that the circuit court did not

erroneously exercise its discretion by refusing to partition the

property.    Accordingly, we reverse the court of appeals in part,

affirm in part and remand.

                              I.    BACKGROUND

    ¶5      In 1997, James, Sharon Kempen, Sandra Schmidt and Mark

Vandenberg    acquired    real     estate       located    in    Brown    County      as
tenants-in-common, with each individual having an undivided 1/4

ownership    interest.       During       the    time     that    they    owned      the

property,    James   accumulated      personal         debts     that    resulted    in

encumbrances being filed against the property.

    ¶6      For   example,    on    February 16,          2004,     James     gave     a

mortgage     to   M&I    Marshall     &       Ilsley      Bank    for     a   $54,100




                                          3
                                                         Nos. 2014AP2097 & 2014AP2295



indebtedness.4     On January 4, 2010, DOR docketed two tax warrants

totaling $112,655.24 for taxes that James owed.                          And on May 6,

2010,    Prince   Corporation     (Prince)         obtained       a     money   judgment

against James for $165,000.           The judgment was docketed in Brown

County on May 6, 2010.          Finally, on June 3, 2010, the State of

Wisconsin    docketed    a    judgment         against   James        for   $100,000   in

Brown County.

     ¶7     On July 14, 2011, James and the intervenors contracted

to   sell    their   property         to       Van De Hey        Real       Estate,    LLC

(Van De Hey) on land contract for $341,700.5                      The land contract

provided that Van De Hey would remit payments in the following

manner:     $113,900 at the execution of the contract on July 14,

2011; $113,900 on October 1, 2011; and the remaining $113,900 on

April 15, 2012.      The land contract also provided that James and

the intervenors were obligated to deliver a warranty deed to the

property, "free and clear of all liens and encumbrances" when

the final payment was made.

     ¶8     Van De Hey       timely    made       the    first    two       payments    as
required by the land contract.6                  On February 17, 2012, Prince


     4
       BMO Harris Bank may claim a successor's interest in this
mortgage.
     5
       At the time of the land contract purchase, the sellers and
the buyer knew that there were numerous encumbrances against the
real estate as indicated by the title insurance policy.
     6
       The parties agreed to indefinitely extend the time for
Van De Hey's final payment, pending resolution of the issues
before us.



                                           4
                                                      Nos. 2014AP2097 & 2014AP2295



filed a non-earnings garnishment summons and complaint, seeking

to garnish Van De Hey's final payment of $113,900 as partial

satisfaction of its judgment against James.                     The intervenors

moved   to    intervene     in   Prince's    garnishment       action,   and   the

circuit      court    granted    their   motion    on    June 6,   2012.       The

intervenors argued that the DOR had an interest superior to

Prince's      interest.      They   also     argued     that   garnishment     was

limited to James's 1/4 share of the final $113,900 payment,

which was $28,475.          However, on November 6, 2012, the circuit

court issued an order entitling Prince to garnish 1/4 of the

full contract price, or $85,425.             Van De Hey did not make the

final payment.

    ¶9        On November 14, 2013, the intervenors filed a third-

party summons and complaint, impleading the DOR as an interested

party due to its earlier filed tax warrants that resulted from

James's delinquent taxes.7           They attached as exhibits to their

third-party          complaint    copies      of      Prince's     non-earnings

garnishment complaint and the land contract for the sale of the
property.

    ¶10       On December 20, 2013, the DOR answered the third-party

complaint, admitting that it claimed an interest in the property

because it docketed state income tax warrants against James for



    7
       The intervenors' third-party complaint sought to implead
BMO Harris Bank, the successor in interest of M&I Marshall &
Ilsley Bank.    BMO Harris Bank has not participated in this
review.



                                         5
                                                        Nos. 2014AP2097 & 2014AP2295



$64,719.47 and $47,935.77 on January 4, 2010.8                   The DOR's answer

further stated that "judgment is requested in accordance with

the foregoing, together with such other and further relief as is

just and equitable."

       ¶11     On April 9, 2014, the intervenors moved for partition

as well as reconsideration of the circuit court's November 6,

2012 order entitling Prince to garnish $85,425 from Van De Hey's

final      land    contract     payment.       The     intervenors    argued     that

Prince's garnishment action should be dismissed due to the DOR's

superior tax warrants and that garnishment by any party was

limited to James's 1/4 outstanding share of the final payment,

or $28,475.         The intervenors also requested partition of the

property as the only method of conveying title to Van De Hey

"free and clear of all liens and encumbrances" as required by

the land contract.

       ¶12     On reconsideration, the circuit court concluded that

it     would      "maintain[]     its    previous      holding      that   a   valid

lienholder may garnish the entirety of [James's] interest in the
land       sale——one-fourth      of     the    total     contract     price[,]     or

$85,425."         However, the circuit court concluded that the DOR's

previously-docketed tax warrants were superior to Prince's money

       8
       The DOR docketed an additional tax warrant against James
on August 20, 2012 for $45,320.67. We also note that the record
contains some discrepancies regarding the exact amounts of the
tax warrants that were docketed on January 4, 2010.   The title
insurance commitment indicates they were in the amounts of
$54,064.77 and $48,953.56. The exact amounts of those warrants
are not relevant to the issues that we address.



                                           6
                                                                     Nos. 2014AP2097 & 2014AP2295



judgment.              Therefore,       the     circuit        court    held    that       the    DOR,

rather       than        Prince,     was      entitled          to    garnish     $85,425         from

Van De Hey's final payment of $113,900.

       ¶13        With        respect      to     the          intervenors'       request          for

partition,         the     circuit        court   acknowledged           that     "[a]ny     person

having an interest in real property" has the right to request

partition.             However, the circuit court denied partition because

any such action would prejudice one or more persons with an

interest          in    the    property.          Both      Prince      and    the    intervenors

separately appealed the circuit court's order.

       ¶14        The court of appeals affirmed in all respects, holding

that       (1)    the     DOR's     answer      to       the    third-party       complaint        was

sufficient to entitle it to garnish a portion of Van De Hey's

final payment; (2) the DOR was entitled to garnish 1/4 of the

full       sale    price       of   the    land      contract,         $85,425;      and    (3)    the

circuit court did not erroneously exercise its discretion in

denying partition.                  We granted the intervenors' petition for

review.9




       9
       Prince did not petition for review, and has not
participated before us.    It is undisputed that the DOR's tax
warrants were docketed prior to Prince's money judgment.
Therefore, for purposes of our review, we assume, without
deciding, that the circuit court and court of appeals were
correct in holding that the DOR's tax warrants had priority over
Prince's money judgment in regard to garnishing James's
ownership interest in the final payment due under the land
contract.



                                                     7
                                                          Nos. 2014AP2097 & 2014AP2295



                                    II.   DISCUSSION

                              A.    Standard of Review

      ¶15        Resolution of this dispute requires us to interpret

and     apply       Wisconsin       garnishment         statutes.10             Statutory

interpretation        and    application        are   questions    of     law    that   we

review independently, while benefitting from the analyses of the

circuit court and court of appeals.                      Richards v. Badger Mut.

Ins. Co., 2008 WI 52, ¶14, 309 Wis. 2d 541, 749 N.W.2d 581;

Milwaukee Stove & Furnace Supply Co. v. Apex Heating & Cooling,

Inc.,      142    Wis. 2d    151,    155,   418       N.W.2d   4   (Ct.    App.    1987)

(explaining that garnishment is a statutory remedy, requiring

independent appellate review).

      ¶16        Although the common law of partition is now codified,

it remains an equitable remedy.                 Klawitter v. Klawitter, 2001 WI

App 16, ¶7, 240 Wis. 2d 685, 623 N.W.2d 169.                            Therefore, we

review the circuit court's partition decision under the "highly

deferential" erroneous exercise of discretion standard, which we

apply      to    equitable    remedies.          Id.,    ¶8    (applying        erroneous
exercise of discretion to circuit court's discretionary decision

in regard to contribution during partition action); Associated

Bank N.A. v. Collier, 2014 WI 62, ¶22, 355 Wis. 2d 343, 852

N.W.2d 443 (explaining that review of a circuit court's decision




      10
       Chapter 812, Subchapter I (2013-14).        All further
references to the Wisconsin Statutes are to the 2013-14 version
unless otherwise indicated.



                                            8
                                                              Nos. 2014AP2097 & 2014AP2295



about     whether      to    employ        its       equitable    powers      applies     the

erroneous exercise of discretion standard).

          B.    General Principles of Statutory Interpretation

    ¶17        "[S]tatutory interpretation 'begins with the language

of the statute.             If the meaning of the statute is plain, we

ordinarily stop the inquiry.'"                       State ex rel. Kalal v. Circuit

Court for Dane Cnty., 2004 WI 58, ¶45, 271 Wis. 2d 633, 681

N.W.2d 110 (quoting Seider v. O'Connell, 2000 WI 76, ¶43, 236

Wis. 2d 211, 612 N.W.2d 659).                    Plain meaning may be ascertained

not only from the words employed in the statute, but also from

the context.        Id., ¶46.         We interpret statutory language in the

context in which those words are used; "not in isolation but as

part of a whole; in relation to the language of surrounding or

closely-related        statutes;          and    reasonably,      to    avoid    absurd    or

unreasonable results."              Id.

    ¶18        "If the words chosen for the statute exhibit a 'plain,

clear   statutory          meaning,'       without      ambiguity,      the     statute    is

applied according to the plain meaning of the statutory terms."
State v. Grunke, 2008 WI 82, ¶22, 311 Wis. 2d 439, 752 N.W.2d

769 (quoting Kalal, 271 Wis. 2d 633, ¶46).                           However, where the

statute    is    "capable      of    being       understood       by   reasonably       well-

informed persons in two or more senses[,]" then the statute is

ambiguous.       Kalal, 271 Wis. 2d 633, ¶47.                    Where the language is

ambiguous, we may consult extrinsic sources.                           Id., ¶50.     "While

extrinsic sources are usually not consulted if the statutory

language       bears   a    plain    meaning,          we   nevertheless      may   consult
extrinsic       sources       'to     confirm          or   verify      a   plain-meaning

                                                 9
                                                                Nos. 2014AP2097 & 2014AP2295



interpretation.'"            Grunke, 311 Wis. 2d 439, ¶22 (quoting Kalal,

271 Wis. 2d 633, ¶51).

                             C.    Garnishment Principles

       ¶19   Garnishment is a remedy available to a creditor, the

garnishor,      seeking           satisfaction         of     its   debtor's       debts    by

garnishing property of the debtor, the defendant, that is in the

hands of a third-party, the garnishee.                         See Mundt v. Shabow, 120

Wis. 303,      304,      97       N.W. 897        (1904);       Wis.      Stat.     § 812.01.

Garnishment       is    a     wholly       statutory         remedy,   requiring      strict

compliance.       Liberty Loan Corp. & Affiliates v. Eis, 69 Wis. 2d

642,    646-47,        230    N.W.2d        617       (1975)    (explaining        that     the

statutory prerequisites for garnishment are strictly enforced);

Milwaukee Stove, 142 Wis. 2d at 155 (stating that action for

garnishment        will        not        lie     absent        statutory         authority).

Therefore, "the right to commence a garnishment action must be

found    within    the       provisions          of    the    garnishment     statute[s]."

Hometown Bank v. Acuity Ins., 2008 WI App 48, ¶8, 308 Wis. 2d

503, 748 N.W.2d 203.
       ¶20   Chapter 812, Subchapter I of the Wisconsin Statutes

governs      non-earnings          garnishment          actions.          Wisconsin       Stat.

§ 812.01(1)       provides           that       any     "creditor      may      commence     a

nonearnings     garnishment              [action]      'against     any    person     who   is

indebted to or has any property in his or her possession or

under his or her control belonging to such creditor's debtor.'"

Id.     (quoting       Wis.        Stat.        § 812.01(1)).             Wisconsin       Stat.

§ 812.04(3)       states          that     "[a]       garnishment      action      shall    be



                                                 10
                                                                  Nos. 2014AP2097 & 2014AP2295



commenced      by     the    filing        of    a     garnishee      summons     and   annexed

complaint."

       ¶21     Pursuant       to     the        foregoing         statutes,       Prince,    the

garnishor,      commenced           the    instant        garnishment        action     against

Van De Hey, the garnishee, having possession of land contract

proceeds due to James, the debtor, by virtue of Van De Hey's

obligation      to     make        payments          under    the    land    contract.       As

required by Wis. Stat. § 812.04(3), Prince filed a non-earnings

garnishment         summons        and    complaint          on   February 17,        2012   and

timely       served         the     appropriate              parties;       thereafter,      the

garnishment action proceeded in circuit court.

       ¶22     Neither the intervenors nor Van De Hey has argued that

the garnishment action was not properly commenced by Prince.

Accordingly, we assume, without deciding, that Prince strictly

complied       with         Wis.     Stat.           § 812.04(3),          thereby      properly

commencing the instant garnishment action against James's right

to payment from Van De Hey.

       1.    Impleader into already-commenced garnishment action
       ¶23     Although       it      is        undisputed          that    Prince      properly

commenced the instant garnishment action, the intervenors argue

that     the    DOR    is     not        entitled       to     garnish      any    portion    of

Van De Hey's final payment because the DOR did not file a non-

earnings garnishment summons and complaint after being impleaded

into the garnishment action.

       ¶24     However, Wis. Stat. § 812.17 addresses impleading a

third-party into an already-commenced garnishment action where



                                                  11
                                                          Nos. 2014AP2097 & 2014AP2295



that third-party claims an interest in the property held by the

garnishee:

         When the answer of the garnishee discloses that any
         3rd person claims the debt or property in the
         garnishee's hands[,] . . . the court may order that
         such claimant be impleaded as a defendant in the
         garnishment action . . . .     Upon such service being
         made[,] such claimant shall be deemed a defendant in
         the garnishee action, and within 20 days shall answer
         setting forth the claimant's claim or any defense that
         the garnishee might have made.
Wis. Stat. § 812.17.
         ¶25    Initially,        we     note     that      Wis.       Stat.       § 812.17

contemplates impleader when it is the answer of the garnishee

that      discloses        a    third-party's       claim       to   the       garnishable

property.         In the instant case, it was not the answer of the

garnishee, Van De Hey, that disclosed the DOR's superior claim

to   a    portion     of   the     final    payment     under    the      land   contract.

Rather,        upon   learning     of    Prince's     garnishment         action    against

Van De Hey, the intervenors moved to intervene and sought to

implead the DOR due to tax warrants docketed against the real

estate.        Accordingly, the intervenors impleaded the DOR into the
already-commenced garnishment action by serving a third-party

summons and complaint, to which they attached Prince's original

non-earnings garnishment complaint.

         ¶26    Perhaps        because     they   are    the       very     parties     who

impleaded the DOR, the intervenors do not argue to us that the

DOR is not a proper party to the already-commenced garnishment

action.         Although the intervenors raised this argument to the
court of appeals, the court of appeals properly noted that the

                                             12
                                                                      Nos. 2014AP2097 & 2014AP2295



intervenors did not argue to the circuit court that impleader of

the    DOR     was    improper           under       Wis.     Stat.         § 812.17.       As     the

intervenors do not raise the issue before us and did not raise

the    issue    to        the    circuit        court,       we       will    not   consider       it.

Shadley v. Lloyds of London, 2009 WI App 165, ¶25, 322 Wis. 2d

189, 776 N.W.2d 838 (stating that "[i]t is well-established law

in Wisconsin that those issues not presented to the trial court

will   not     be    considered          for        the   first       time     at   the   appellate

level." (citing            State v. Gove, 148 Wis. 2d 936, 940-41, 437

N.W.2d 218 (1989); State v. Caban, 210 Wis. 2d 597, 604-05, 563

N.W.2d 501 (1997); Hopper v. City of Madison, 79 Wis. 2d 120,

137, 256 N.W.2d 139 (1977))).

       ¶27     Indeed, arguing that the DOR was not a proper party to

the    garnishment              action     would          have     been       contrary      to     the

intervenors         having        sought      to      implead         the     DOR   in    the    first

instance.       Therefore, we assume, without deciding, that the DOR

was    properly       impleaded          as     a    party       to     the    already-commenced

garnishment         action       under     Wis.       Stat.       § 812.17.          However,      the
intervenors argue that the DOR is not entitled to garnishment

because it did not file a non-earnings garnishment summons and

complaint after being impleaded under Wis. Stat. § 812.17.

       ¶28     While a non-earnings garnishment summons and complaint

are required by Wis. Stat. § 812.04(3) in order to commence a

garnishment action, the plain language of Wis. Stat. § 812.17

does not require an impleaded third-party to file a summons and

complaint in an already-commenced garnishment action in order to
be    entitled       to    garnish        the       property       to       which   it    claims    an

                                                     13
                                                      Nos. 2014AP2097 & 2014AP2295



interest.     We decline to impose a requirement that is plainly

not required by the statute.           Harris v. Kelley, 70 Wis. 2d 242,

250, 234 N.W.2d 628 (1975) (declining to rewrite statute under

the   guise      of    statutory    interpretation).          Rather,    once     a

garnishment action is commenced under Wis. Stat. § 812.04(3) and

the   impleaded       third-party   files    an   answer   setting    forth     its

claim to the property in the garnishee's hands, the impleaded

third-party begins its garnishment.                 Wis. Stat. § 812.17.         As

aptly noted by the court of appeals, "[t]hat is precisely what

happened in this case."        Prince Corp. v. Vandenberg, 2015 WI App

55, ¶37, 364 Wis. 2d 457, 868 N.W.2d 599.

      ¶29   Namely, the DOR answered the third-party complaint,

asserting its claim to James's ownership interest in the land

contract payment based on state income tax warrants for James's

delinquent taxes.        Specifically, the DOR's answer stated that it

"claims an interest in the Property, by virtue of the following

delinquent state tax warrants which have been docketed . . .

against James N. Vandenberg."              The DOR's answer identified two
warrants that were docketed on January 4, 2010.

      ¶30   We    conclude   that    the    DOR's    answer   sufficiently      set

forth its claim to the garnishable property at issue in the

already-commenced garnishment action; namely, a portion of the




                                       14
                                             Nos. 2014AP2097 & 2014AP2295



final payment due under the land contract.11        Initially, it is

significant that the DOR filed its answer in response to the

third-party complaint, which incorporated by reference Prince's

original non-earnings garnishment complaint as well as the land

contract.    Prince's non-earnings garnishment complaint clearly

indicates that Prince was seeking to garnish the final payment

due under the land contract.

    ¶31     Furthermore, in listing its state income tax warrants

in its answer, the DOR identified its interest in the final

payment pursuant to Wis. Stat. § 71.91(4), which provides that

unpaid state income taxes "shall be a perfected lien in favor of

the [DOR] upon all property and rights to property."12              This

includes    both   real   and   personal   property.       Wis.   Stat.

§ 71.91(6)(a)3.     Therefore, by virtue of docketing its state

income tax warrants, the DOR obtained a statutory, perfected

    11
       Wisconsin Stat. § 812.16(1) provides, "No trial shall be
had of the garnishment action until the plaintiff has judgment
in the principal action."         No party has asserted that
§ 812.16(1) required the DOR to reduce its tax warrants to
judgments before it was eligible to garnish a portion of the
final land contract payment.      Therefore, we assume, without
deciding,   that   § 812.16(1)   does   not   apply  under  the
circumstances presented by this case.
    12
       However, "[t]he perfected lien does not give the [DOR]
priority over lienholders, mortgagees, purchasers for value,
judgment creditors, and pledges whose interests have been
recorded before the [DOR]'s lien is recorded."       Wis. Stat.
71.91(4).   It is undisputed that the DOR's tax warrants were
docketed prior to Prince's money judgment and, therefore, have
priority in regard to Prince.    However, the tax warrants were
docketed after James gave a mortgage to M&I Bank on February 16,
2014.



                                  15
                                                                 Nos. 2014AP2097 & 2014AP2295



lien    on    James's    right       to    payment        from    Van De Hey.           The    DOR

requested judgment in the already-commenced garnishment action

in accordance with the priority of its tax warrants relative to

Prince's docketed money judgment.                    Accordingly, we conclude that

the DOR's answer sufficiently set forth its claim to James's

interest      in    a   portion       of    Van De Hey's           final    land    contract

payment.

       ¶32    Consequently, we conclude that the DOR is entitled to

garnish a portion of Van De Hey's final payment under Wis. Stat.

§ 812.17.       Therefore, we must next determine the amount of the

final payment that is garnishable by the DOR.

                         2.     DOR's garnishable amount

       ¶33    As set forth above, the court of appeals held that the

DOR    was    entitled    to     garnish      1/4     of    the     total   land    contract

purchase      price     from    the       final     payment       because   James       "has     a

property right to one-fourth of the full contract price, or

$85,425."          Prince, 364 Wis. 2d 457, ¶20.                         Accordingly, the

court    of    appeals       allowed       the      DOR    to     garnish    $85,425          from
Van De Hey's final payment of $113,900.

       ¶34    However, contrary to the court of appeals' conclusion,

a garnishor is entitled to garnish only the amount that the

debtor could require be paid to him from the property in the

hands of the garnishee when the garnishment is served.                              Collier,

355 Wis. 2d 343, ¶32; Morawetz v. Sun Ins. Office, 96 Wis. 175,

178, 71 N.W. 109 (1897) (explaining that the garnishor steps

into    the    shoes    of     the    debtor      and,     therefore,       has    no    better
rights to property in the hands of the garnishee than the debtor

                                               16
                                                        Nos. 2014AP2097 & 2014AP2295



could     assert).         Wisconsin       Stat.    § 812.18   provides,      as   is

relevant to the garnishment of Van De Hey:

       From the time of service upon the garnishee, the
       garnishee shall be liable to the creditor for the
       property then in the garnishee's possession or under
       his or her control belonging to the debtor or in which
       the debtor is interested to the extent of his or her
       right or interest therein and for all the garnishee's
       debts due or to become due to the debtor . . . .
(emphases added).

       ¶35     Moreover,      well-established            Wisconsin         precedent

provides that a garnishment action does not give the garnishor

any greater rights in the property held by a third party than

the debtor himself or herself possessed on the date that the

garnishment action was served.                   Miracle Feeds, Inc. v. Attica

Dairy Farm, 129 Wis. 2d 377, 380-81, 385 N.W.2d 208 (Ct. App

1986).    In     Miracle    Feeds,     a    garnishment    action     was    brought

against Zim's Cheese for milk checks payable to the debtor,

Attica.        Id.   at 378-79.        A bank, to which Attica also was

indebted, intervened in the action, asserting that Attica had

assigned its interest in the milk checks to the bank in exchange

for the bank making loans to Attica and, therefore, Attica had

no interest in the milk checks that could be garnished.                       Id. at

379-81.

       ¶36     The court of appeals agreed with the bank.                     Id. at

379.      In explaining the nature of a garnishment action, the

court of appeals said, "[i]n effect, the garnishment was 'an

action by [Attica] in [Miracle's] name against the garnishee,
the purpose of which is to subrogate the plaintiff to the rights


                                            17
                                                              Nos. 2014AP2097 & 2014AP2295



of   the     defendant        against    the        garnishee.'"        Id.    at    380-81.

(quoting Commercial Inv. Trust, Inc. v. Wm. Frankfurth H. Co.,

179 Wis. 21, 24, 190 N.W. 1004 (1922)).                       Because "Miracle merely

stands in Attica's shoes," and because Attica had assigned its

rights     to    all    milk     sale    proceeds       to    the    bank     long     before

Miracle's       garnishment,          there    was     no    property    of    the     debtor

(Attica) to obtain from Zim's Cheese.                         Id. at 381.           See also

Morawetz, 96 Wis. at 178 (explaining that garnishment creates an

"equitable levy" on the debtor's property that is in the hands

of the garnishee at the time that the garnishment action is

served).

       ¶37      As   set   forth       above,       Prince    commenced       the    instant

garnishment          action      on     February 17,         2012,      at     which     time

Van De Hey already had made two of the payments due under the

land   contract.           The    final       payment       had   not   been    made     and,

therefore, the final payment was the only property still in

Van De Hey's hands at the time that the garnishment action was

served.      Therefore, given the foregoing principles, the DOR is
entitled to garnish only James's outstanding share of the final

payment under the land contract.                      Stated otherwise, if 1/4 of

each of the first two payments has been paid to James or on his

behalf, James is entitled to $28,475 of the final payment on the

land contract, and that is the amount available for the DOR to




                                               18
                                                       Nos. 2014AP2097 & 2014AP2295



garnish.13         Wis. Stat. § 812.18; Miracle Feeds, 129 Wis. 2d at

381.

       ¶38    It is undisputed that James and the intervenors, as

tenants-in-common, each held an undivided 1/4 interest in the

real estate and each held a 1/4 interest in the proceeds of the

land contract; i.e., at the inception of the land contract each

tenant-in-common was to have received $85,425 when the third

payment of $113,900 was made.               Therefore, part of the $113,900

payment that Van De Hey is holding belongs to James and part

belongs      to    each   of   the   intervenors      as   the    remaining   three

tenants-in-common.

       ¶39    Determining      the   amounts    payable      to   each   tenant-in-

common      from    the   final   payment     due    under   the    land   contract

requires factual findings about the amounts that were paid to or

on behalf of James from the first two payments Van De Hey made.

The third-party complaint asserts that the first two payments

due to James were made to M&I Bank on James's behalf.

       ¶40    It is undisputed that, on February 16, 2004, M&I Bank
filed a mortgage against the undivided real estate that the

parties owned as tenants in common.                 The intervenors assert that

the mortgage was security for debt James incurred personally.

       13
       It is undisputed that upon Van De Hey's payment in full
of the purchase price, James and the intervenors are required to
provide a "Warranty Deed in fee simple of the property, free and
clear of all liens and encumbrances."           Because of the
significant encumbrances that exceed the final land contract
payment, it is not possible to determine when James and the
intervenors will be entitled to final payment.



                                         19
                                                                       Nos. 2014AP2097 & 2014AP2295



However, the parties who responded to the third-party complaint

asserted       that      they     could     not      admit        or     deny    whether       James's

portions of the first two payments had been paid to M&I Bank and

whether       the   mortgage         arose      from    debt           that     James    personally

incurred.

       ¶41     If     the    assertions         of     the    intervenors              prove    to   be

factually correct, James is owed $28,475 from the final payment,

and it is only $28,475 that is subject to garnishment by the

DOR.        See Miracle Feeds, 129 Wis. 2d at 380-81 (explaining that

garnishor is entitled to garnish only the amount of the debtor's

property in the hands of the garnishee                                   when the garnishment

action is served).14                 Because the amounts that were paid to

James, or on his behalf, from the first two payments have not

been conclusively established in the record presented to us, we

conclude that a remand to the circuit court is necessary for a

factual determination of those amounts.

       ¶42     We   note      that     any   other       result           would    prejudice         the

intervenors         by      allowing      the     DOR        to        garnish    a     portion      of
Van De Hey's          final       payment    that       is    not         owed    to    James     but,

rather,       is    owed     to    the    intervenors             as      the    remaining      three

tenants-in-common.              See Gray v. Rollo, 85 U.S. 629, 634 (1873)


       14
       The   court   of  appeals  detoured  into   Wis.  Stat.
§ 700.21(1), and employed it in interpreting the land contract
"as a matter of law." Prince, 346 Wis. 2d 457, ¶20. We do not
employ § 700.21(1) because determining the amount that James
could require Van De Hey to pay to him is a question of fact,
not a question of law.



                                                  20
                                                            Nos. 2014AP2097 & 2014AP2295



("If a debt is due to A. and B., how can any court compel the

appropriation of it to pay the indebtedness of A. to the common

debtor without committing injustice toward B.?").                           In sum, we

conclude that the DOR is entitled to garnish only what James,

himself, could require be paid to him from Van De Hey's final

payment.       Finally,        we    address       the     intervenors'     request    to

partition the property.

                                     D.   Partition

      ¶43   The   intervenors          seek    to    partition     the    real    estate.

They assert that partition is the only way in which they will be

able to transfer title to Van De Hey "free and clear of all

liens and encumbrances" as required under the land contract.

The   circuit     court     denied        their      request      to     partition    the

property, as it found that partition would prejudice one or more

parties with some interest in the property.

      ¶44   "Wisconsin Stat. § 842.02 codifies the common law of

partition      [for     real        property],       but     partition     remains     an

equitable action.         Under [Wis. Stat. § 842.02], a party 'having
an interest in real property jointly or in common with others'

may   sue   for       judgment       partitioning          that   interest       . . . ."

O'Connell v. O'Connell, 2005 WI App 51, ¶8, 279 Wis. 2d 406, 694

N.W.2d   429    (internal       citations          omitted)    (quoting     Wis.     Stat.

§ 842.02(1)).         Alternatively, where physical partition of the

property is impossible, "the [circuit] court may order the land

sold and the proceeds of that sale divided."                        Id. (citing Wis.

Stat. § 842.02(2)).



                                              21
                                                                 Nos. 2014AP2097 & 2014AP2295



       ¶45       In    Wisconsin,        title    to     real     estate    may    have     two

components:            legal title and equitable title.                    Steiner v. Wis.

Am. Mut. Ins. Co., 2005 WI 72, ¶23, 281 Wis. 2d 395, 697 N.W.2d

452.        In the case now before us, the real estate was in the

process of being sold on land contract.                              In a land contract

sale, legal title to the real estate remains with the vendor

until a deed is given, but equitable title is transferred to the

vendee at the commencement of the land contract.15                                 Wonka v.

Cari, 2001 WI App 274, ¶13, 249 Wis. 2d 23, 637 N.W.2d 92.                                   We

recognize that the vendor's interest in payments under a land

contract         has       been   characterized        as   an    interest    in       personal

property.          Lunde v. Fischer, 22 Wis. 2d 637, 646, 126 N.W.2d 596

(1964)       (in       a    decision      pre-dating        Wisconsin's      enactment       of

marital property, we concluded that a land contract was properly

included in vendor-husband's estate as personal property, even

though his wife also signed the land contract).

       ¶46       However,         Wis.   Stat.        § 842.02(1)     permits      a     person

"having an interest in real property" to sue for partition, and
Wis. Stat. § 840.01 defines an "interest in real property" very

broadly to include "an interest that was formerly designated

legal       or   equitable."             Accordingly,       the    intervenors,         holding


       15
       Equitable title gives the vendee "full rights of
ownership, including the ability to sell, lease or encumber the
real estate subject to the rights of the Vendor unless the
contract provides to the contrary."   Steiner v. Wis. Am. Mut.
Ins. Co., 2005 WI 72, ¶23, 281 Wis. 2d 395, 697 N.W.2d 452
(internal quotation marks omitted).



                                                 22
                                                        Nos. 2014AP2097 & 2014AP2295



legal    title,   are      proper    parties    to    institute          an   action    to

partition the property.

      ¶47   Our review of the circuit court's partition decision

is limited to whether the circuit court erroneously exercised

its     discretion    by    refusing     to    partition           the    real     estate.

Klawitter, 240 Wis. 2d 685, ¶8.               Under this "highly deferential"

standard     of   review,      we     must     uphold        the     circuit       court's

discretionary        determination      as     long     as     the       circuit     court

"examined the relevant facts, applied a proper standard of law,

and, using a demonstrated rational process, reached a conclusion

that a reasonable judge could reach."                   Id. (internal quotation

marks omitted) (quoting Wynhoff v. Vogt, 2000 WI App 57, ¶13,

233 Wis. 2d 673, 608 N.W.2d 400); see also Associated Bank, 355

Wis. 2d 343, ¶22.

      ¶48   We agree with the court of appeals that the circuit

court did not erroneously exercise its discretion by refusing to

partition the property.             First, we note that the circuit court

set forth the applicable law in its order.                         Specifically, the
circuit court stated:

      While an action for partition is governed primarily by
      statute, partition is also equitable in nature. There
      is a strong presumption favoring actual partition of
      the property at issue over judicial sale of the
      property. However, a judicial sale may be appropriate
      when actual partition would result in prejudice to the
      owners.
(internal citations omitted).

      ¶49   After recognizing that its power to order partition is
equitable, the circuit court went on to recite relevant facts,


                                         23
                                                             Nos. 2014AP2097 & 2014AP2295



noting that "[t]his is not a simple partition case, because of

the number of individuals with interests in the property."                                 The

circuit      court    identified       James       and    the      intervenors       as    the

"owners" and Van De Hey as the purchaser of the property, having

already      made      two     payments           under      the     land         contract.16

Additionally, the circuit court noted the numerous encumbrances

on the property, and identified Prince, the DOR, the State of

Wisconsin, and BMO Harris Bank as having asserted interests in

the real estate.

       ¶50    After    correctly      reciting         the   facts    relevant       to    the

dispute,     the     circuit      court   determined         that     neither       physical

partition     of     the   real     estate   nor       judicial      sale    of    the    real

estate would be equitable under the circumstances because any

such    action     would     have    prejudicial          effects     on     one    or    more

interested persons.            Specifically, the circuit court concluded

that    physical      partition      would        be   prejudicial      to    Van De Hey,

holding equitable title, because Van De Hey had contracted to

receive the entire property for the purchase price and had made
two payments in furtherance of the land contract.                             The circuit


       16
       Whether courts conclude that a vendor is an "owner" of
the property under consideration has depended on the statute
being interpreted because the term, "own," has been used "to
describe a great variety of interests, and may vary in
significance according to context and subject matter." City of
Milwaukee v. Greenberg, 163 Wis. 2d 28, 35, 471 N.W.2d 33 (1991)
(quoting Merrill Ry. & Lighting Co. v. Merrill, 119 Wis. 249,
254, 96 N.W. 686 (1903)).    This concern is of less importance
here where "interest in real property" is so broadly defined for
purposes of partition.



                                             24
                                                            Nos. 2014AP2097 & 2014AP2295



court said that it was possible that partition could result in

Van De Hey receiving an unencumbered 3/4 of the property from

the   intervenors       and   an   encumbered         1/4    of    the   property   from

James.17     However, Van De Hey contracted to purchase the entire

property     "free      and   clear   of        all    liens      and    encumbrances."

Partition also would result in reducing the security by 3/4 for

others     who   have    encumbrances       on        the   real    estate    if    their

encumbrances were to remain on only James's 1/4 interest rather

than on the undivided interests in the property.18                           Therefore,

the circuit court refused to order partition as inequitable.



      17
       As a tenant in common, James possesses an undivided
interest in the entire property.    Nettesheim v. S.G. New Age
Prods., Inc., 2005 WI App 169, ¶10, 285 Wis. 2d 663, 702 N.W.2d
449 ("A tenancy in common is defined as a 'tenancy by two or
more persons, in equal or unequal undivided shares, each person
having an equal right to possess the whole property . . . .'"
(quoting   Black's  Law  Dictionary  1507   (8th  ed.  2004))).
Therefore, lienholders on James's interest likewise possess an
undivided interest in the entire property. However, Wis. Stat.
§ 842.14(3) provides:

            If partition is adjudged, existing liens shall
      not be affected or impaired, except that a lien upon
      an undivided interest or estate shall thereafter be a
      charge only on the share assigned to the party against
      whom it exists, which share shall be charged with its
      just proportion of the costs in preference to such
      lien.

(emphases added). Consequently, partition would have the effect
of reducing by 3/4 the size of property to which the liens
attached if after partition only James's 1/4 interest were
affected rather than the liens affecting the whole property.
      18
           See supra n.16.



                                           25
                                                    Nos. 2014AP2097 & 2014AP2295



     ¶51   Next,   the    circuit      court    considered,     but   refused   to

order, judicial sale of the property, concluding that it would

likewise   be   prejudicial       to   Van De Hey.        The    circuit    court

properly   noted   that    judicial      sale    occurs   at    public     auction

pursuant   to   Wis.      Stat.     § 842.17.        Again,      as   Van De Hey

contracted to purchase the entire property and made payments in

furtherance thereof, public auction of the property would not

result in Van De Hey receiving the benefit of its bargain.19

     ¶52   Additionally, the circuit court specifically noted and

considered its ability to fashion some other remedy such as

partitioning the real estate and ordering a private sale to

Van De Hey "free and clear of all liens and encumbrances."                      See

Schmit v. Klumpyan, 2003 WI App 107, ¶¶22, 26, 264 Wis. 2d 414,

663 N.W.2d 331 (explaining that the circuit court in a partition

action is not limited to the remedies set out in the statutes so

     19
       Wisconsin Stat. § 842.17(1) provides that "[i]f the court
finds that the land or any portion thereof is so situated that
partition cannot be made without prejudice to the owners, and
there are no tenants or lienholders, it may order the sheriff to
sell the premises so situated at public auction."

     The property in the instant case is subject to numerous
encumbrances.    Wisconsin Stat. § 842.17(2)-(3) guide circuit
courts in proceeding with judicial sale when there are
lienholders who do not agree to a sale. We note that the record
is devoid of any indication of whether Prince, BMO Harris, the
DOR or the State of Wisconsin would or would not consent to a
sale.   Without this information, we cannot expect the circuit
court to have proceeded with judicial sale under Wis. Stat.
§ 842.17 in the face of the numerous lienholders' interests in
the property. Although the intervenors could have brought this
requisite information to the circuit court's attention, they
failed to do so.



                                        26
                                                  Nos. 2014AP2097 & 2014AP2295



long as the remedy chosen is equitable); Heyse v. Heyse, 47

Wis. 2d 27, 37, 176 N.W.2d 316 (1970) (authorizing circuit court

to order private sale if it considers such sale appropriate).

However, the circuit court stated that the intervenors had not

sufficiently explained how such a sale actually would occur.

      ¶53   Moreover,   as   properly     noted   by   the    circuit   court,

among Prince, the DOR, State of Wisconsin, and BMO Harris Bank,

the   property     is   encumbered        by   more    than       $400,000   of

indebtedness.     Therefore, Van De Hey's entire purchase price for

the property, $341,700, is not enough to satisfy all of the

existing encumbrances.       Therefore, we are not persuaded by the

intervenors' argument that partitioning or selling the property

would result in James and the intervenors being able to deliver

title "free and clear of all liens and encumbrances" as required

under the land contract.

      ¶54   Consequently, physical partitioning of the property,

or ordering it sold to Van De Hey "free and clear of all liens

and   encumbrances,"     would    affect       all     of     the    foregoing
encumbrances, resulting in prejudice to those interests.                 It is

not   equitable    to   permit    the      intervenors       to   unilaterally

terminate the interests of lienholders, one of whom objected to




                                     27
                                                           Nos. 2014AP2097 & 2014AP2295



partition before us.20               Such a result would be contrary to the

protections afforded to lienholders in the partition statutes.

See, e.g., Wis. Stat. § 842.17.

       ¶55     Given    the     numerous      interests       noted    by    the   circuit

court and the various consequences that any partitioning action

would have, we cannot conclude that no reasonable judge could

have denied partition under the facts herein presented.                                 See

Heyse, 47 Wis. 2d at 37 (noting that partition statutes are

"permissive and within the discretion" of the circuit court to

order       such     remedies     where       appropriate).           Accordingly,      we

conclude       that     the     circuit       court     demonstrated         a     rational

decision-making process in concluding that partition was not an

appropriate remedy after setting forth the relevant facts and

law.        Therefore, we agree with the court of appeals' conclusion

that    the        circuit    court     did     not     erroneously         exercise    its

discretion by denying partition of the property based on the

record then before the circuit court.

                                     III.   CONCLUSION
       ¶56     In light of the foregoing, we conclude that the DOR is

entitled       to    garnish     a    portion      of   the    final    land       contract

       20
       All lien holders have not participated before us, but DOR
has participated and objected to partition because of the effect
that it would have on its lien. DOR also asserted that it had
had no voice in the terms of sale to Van De Hey, which terms
could affect its interests.   Again, we note that our review of
the circuit court's partition decision is limited to the record
before the circuit court, and we review it for an erroneous
exercise of discretion. Klawitter v. Klawitter, 2001 WI App 16,
¶8, 240 Wis. 2d 685, 623 N.W.2d 169.



                                              28
                                                Nos. 2014AP2097 & 2014AP2295



payment, and the portion subject to garnishment is limited to

the amount that James could require be paid to him from that

payment.     We remand to the circuit court to make the factual

determination of the amount that James has a right to receive

from the final payment.

    ¶57     Finally, we conclude that the circuit court did not

erroneously exercise its discretion by refusing to partition the

property.    Accordingly, we reverse the court of appeals in part,

affirm in part and remand for further proceedings.

    By     the   Court.—The   decision   of   the   court   of   appeals   is

reversed in part, affirmed in part and remanded.




                                    29
                                                  No.    2014AP2097 & 2014AP2295.ssa



      ¶58    SHIRLEY S. ABRAHAMSON, J.               (concurring in part and

dissenting in part).              Counsel for Vandenberg's co-tenants in

common advised the court in a letter dated May 20, 2016, that

the   parties      reached    a   settlement   in    the      instant    case.     The

letter asked that "the Court hold any opinion in this matter in

abeyance pending circulation of final settlement documentation,"

and advised that "[a] formal stipulation and order for dismissal

will be submitted to the Court in short order as soon as the

parties finalize the documentation necessary to effectuate this

settlement."

      ¶59    After the opinions in the instant case were scheduled

for release, on June 21, 2016, counsel for Vandenberg's co-

tenants in common submitted a "stipulation to dismiss appeal" to

the Clerk of the Wisconsin Supreme Court signed by counsel for

Vandenberg's co-tenants in common, the Wisconsin Department of

Revenue,     and     Prince       Corporation.1         The    cover     letter     and

stipulation are attached.

      ¶60    Other parties have appeared at various stages in the
instant case.        For example, Van De Hey Real Estate, LLC, the

prospective buyer of the land at issue in the instant case, was

represented by counsel in the circuit court.                     Only Vandenberg's

co-tenants      in   common,      the   Department   of       Revenue,   and     Prince

Corporation, however, appeared in the court of appeals, and only




      1
          The justices received the stipulation on June 22, 2016.


                                           1
                                                     No.   2014AP2097 & 2014AP2295.ssa



the co-tenants in common and the Department of Revenue filed

briefs and argued before this court.

      ¶61      The intended effect of this stipulation is somewhat

unclear.        The cover letter says there is a proposed order, but

no   proposed       order    is    attached.        The    cover    letter   says   the

parties have fully resolved the matter and includes the case

numbers        in   both    the    circuit       court    and   this   court.       The

stipulation, however, is captioned as a "stipulation to dismiss

appeal" and is signed only by the parties who have appeared in

the court of appeals and this court.                     Thus, the parties signing

the stipulation might wish only to dismiss this review, not the

underlying action in the circuit court.

      ¶62      Although the majority opinion acknowledges the receipt

of   the    May     20,    2016    letter,   the     majority      opinion   does   not

acknowledge the receipt of the stipulation sent on June 21,

2016.      Rather, the majority opinion explains that "we issue our

decision herein notwithstanding the parties' asserted resolution

of their dispute" because the issues raised in the instant case
are of statewide importance.2

      ¶63      I agree that these opinions should be released:                      The

issues raised are important; the issues raised are likely to

recur; the court unanimously agrees that the court of appeals

erred     in    deciding     the    garnishment      issues     presented;    and   the

justices disagree about partition.


      2
          Majority op., ¶1 n.1.


                                             2
                                                    No.     2014AP2097 & 2014AP2295.ssa



      ¶64   I   disagree,     however,         with    the     decision       to   issue

opinions today.        I would hold our opinions pending clarification

of whether remanding the cause to the circuit court remains the

appropriate course in light of the parties' "settlement."

      ¶65   Issuing the majority opinion in its present form risks

confusion over whether the fact finding the majority directs

still must take place on remand and whether the circuit court

may allow the parties to dismiss their action by stipulation

given the majority opinion's direction on the remand.3

      ¶66   I   turn    now   to   the     merits.          Although    the    majority

opinion correctly decides the garnishment issues presented, the

decision is an exercise in futility.                  The various claimed rights

and   interests   in    the   real       property     remain     unresolved.        The

majority    opinion     leaves     the    parties      in     legal    and    financial

limbo.

      ¶67   I dissent on the issue of partition.                      I would reverse

the decision of the court of appeals holding that the circuit

court did not err in refusing to order partition.4                       Were it not
for the parties' possible settlement, I would remand the cause

to the circuit court to consider whether to order partition by

sale to Van De Hey or to consider any other equitable remedies

      3
       See Wis. Stat. § 805.04 (discussing voluntary dismissal).
For comments, see, e.g., Patricia Graczyk, The New Wisconsin
Rules of Civil Procedure Chapters 805-807, 59 Marq. L. Rev. 671,
677-78 (1976).
      4
       See Prince Corp. v. Vandenberg, 2015 WI App 55, ¶¶48-50,
364 Wis. 2d 457, 868 N.W.2d 599.


                                           3
                                                      No.   2014AP2097 & 2014AP2295.ssa



that may be appropriate.               The court of appeals' decision (and

the   circuit        court's     decision         denying    partition)        erred   in

concluding      that    ordering    partition        would       result   in   prejudice

either    to    the    buyer,    Van     De   Hey,    or    to    James   Vandenberg's

creditors, who apparently hold liens worth more than $400,000

against James Vandenberg's share of the real property.

      ¶68      The    third    payment    under      the    land    contract     is    the

subject of the garnishment proceedings.                     Why, given the majority

opinion's conclusions, would Van De Hey pay Vandenberg and his

co-tenants in common the third installment due under the land

contract when it is obvious that, without additional actions

being taken, Vandenberg and the other tenants in common cannot

fulfill the terms of the land contract——that is, they cannot

provide Van De Hey title to the real property free and clear of

all encumbrances?

      ¶69      James Vandenberg, his co-tenants in common, and Van De

Hey ask for a fair opportunity to present their partition claim

to the circuit court in an effort to clear title.                         I would give
them that opportunity.5



      5
       For background on and discussions of partition, see, for
example, 7 Powell on Real Property § 50.07 (Michael Allan Wolf
ed., 2009); 4 Thompson on Real Property ch. 38 (David A. Thomas
ed., 3d ed. 2004); Clark D. Knapp, A Treatise on the Law of
Partition of Real and Personal Property (1887); John Norton
Pomeroy, A Treatise on Equity Jurisprudence §§ 1386-90 (Spencer
W. Symons ed., 5th ed. 1941); Annotation, Partition: Division of
Building, 28 A.L.R. 727 (current with weekly additions)
(collecting cases).


                                              4
                                                   No.       2014AP2097 & 2014AP2295.ssa



     ¶70     As the court of appeals recognized, the value of the

entire real property, let alone James Vandenberg's one-quarter

interest, is substantially less than the amount of the recorded

liens and encumbrances against James Vandenberg's one-quarter

interest.6

     ¶71     At the same time, Van De Hey has already paid $227,800

for the property in the first two payments on the land contract.

Some of that money apparently may have gone to satisfy a first

mortgage against James Vandenberg's one-quarter interest in the

property.     If the sale cannot go forward because title cannot be

provided free and clear of all liens and encumbrances, then Van

De Hey likely will not make the third and final payment and will

try to recover its other payments.

     ¶72 Partition by sale seems to offer a way that the land

contract transaction can be completed and the lienholders fairly

compensated    in    order   of   priority,    in        a    procedure    akin      to   a

foreclosure.     In the instant case, partition would be initiated

by the title holders.        In foreclosure, the lienholders initiate
the procedure.

     ¶73     James   Vandenberg,    the     intervenors             (Vandenberg's     co-

tenants in common), and the buyer, Van De Hey, seek partition by

sale.    They argue that partition by sale would enable Van De Hey

to make the final payment under the land contract; would enable

James    Vandenberg's    one-quarter       share    of        the    proceeds   of    the


     6
         See Prince, 364 Wis. 2d 457, ¶51.


                                       5
                                             No.   2014AP2097 & 2014AP2295.ssa



partition by sale to be distributed to his lienholders in order

of priority; would enable the liens on James Vandenberg's share

of   the   real   property   to   be   extinguished;   would   leave   James

Vandenberg liable for debts to his creditors; and would allow

James Vandenberg and the co-tenants in common to provide title

to the real property to Van De Hey (or another buyer) free and

clear of all encumbrances.7




      7
       The Department of Revenue asserts that it would be
"extraordinary" for a circuit court to order partition and a
private sale, and that the circuit court's refusal to order this
"extraordinary"   remedy  is   not  an  erroneous   exercise  of
discretion. Even if partition were an extraordinary remedy (and
it is not), that does not mean it is an inappropriate remedy in
the circumstances of the instant case.

     The Department's proposal that the land contract vendors
who are not debtors obtain releases of the liens (echoed by the
court of appeals, see Prince, 364 Wis. 2d 457, ¶51) appears
impractical, especially when the liens and encumbrances are
apparently substantially more than the value of the property.


                                       6
                                                  No.     2014AP2097 & 2014AP2295.ssa



     ¶74    I     conclude        that   the     circuit      court    erroneously

exercised its discretion as a matter of law in denying partition

by sale.8

     ¶75    The    court     of    appeals     affirmed     the   circuit   court's

denial of partition, concluding that partition would prejudice

both Van De Hey and the lienholders.9              The court of appeals erred

as a matter of law in failing to recognize that in the partition


     8
       The majority opinion (¶16) asserts that our review of the
circuit court's partition decision is "highly deferential,"
citing Associated Bank N.A. v. Collier, 2014 WI 62, ¶22, 355
Wis. 2d 343, 852 N.W.2d 443 and Klawitter v. Klawitter, 2001 WI
App 16, ¶8, 240 Wis. 2d 685, 623 N.W.2d 169.     Associated Bank
does not use the phrase "highly deferential," but Klawitter
does.   Although Klawitter states that our review of equitable
determinations is "highly deferential," the case it cites for
the standard of review, Tralmer Sales & Service, Inc. v.
Erickson, 186 Wis. 2d 549, 572, 521 N.W.2d 182 (Ct. App. 1994),
states (with emphasis added) that "[o]ur review of a trial
court's discretionary decision is highly deferential," but
provides no citation at all for the "highly deferential"
language.    I conclude that our standard for reviewing an
equitable determination like partition is no more or less
deferential than our usual review of other exercises of
discretion.
     9
       Prince, 364 Wis. 2d 457, ¶¶48-50. Van De Hey asked the
circuit court to order partition. It did not think it would be
prejudiced.

     The majority opinion also concludes that partition would
prejudice "one or more interested persons," including James
Vandenberg's various creditors. See majority op., ¶¶50-52. The
Wisconsin partition statutes focus on prejudice "to the
owners . . . ."    See, e.g., Wis. Stat. §§ 842.10, 842.11,
842.17(1).   Thus it is unclear under the plain language of the
statute whether the prejudice with which the majority opinion
and court of appeals were concerned is relevant to the
availability of partition.


                                          7
                                                               No.   2014AP2097 & 2014AP2295.ssa



as proposed by the intervenors, all persons interested in the

real property (including Van De Hey and the lienholders) would

have    an    opportunity           to     be    heard         and     have     their   interests

determined.10      See Parts II and III of this dissent.

       ¶76    Because     it    has        not       been      shown     that    partition     will

prejudice the rights or interests of persons with an interest in

the    real    property,        I    disagree             with    the    conclusions      of   the

circuit court and court of appeals.

       ¶77    I would, in the absence of the parties' settlement,

remand the cause to the circuit court to consider whether to

order       partition     by        sale        or       any     other    equitable      remedies

necessary to untangle this thorny dispute.

       ¶78    For the reasons set forth, I write separately.

                                                          I

       ¶79    I   begin        by     considering              the      nature    of    equitable

remedies and the equitable powers of a circuit court.                                     I then

turn to partition.         Partition is an equitable remedy dating back




       10
       See 4 John Norton Pomeroy, A Treatise on Equity
Jurisprudence § 1387 (Spencer W. Symons ed., 5th ed. 1941)
(discussing whether and under what circumstances mortgagees and
judgment creditors of tenants in commons should be made parties
to partition proceedings); see also Wis. Stat. § 842.04 (stating
that, in a partition action, "[i]f a judgment affecting the
interest of any . . . lienholder . . . is demanded, such person
must be joined as a defendant").


                                                     8
                                                  No.    2014AP2097 & 2014AP2295.ssa



to Elizabethan times.11            In Wisconsin, "partition is a remedy

under both the statutes and common law."12

     ¶80    As the following texts and cases recognize, equitable

powers are broad and flexible:

     • Equity       has     the   "power   to   enlarge    the    scope    of   these

          ordinary forms of relief, and even to contrive new ones

          adapted      to   new    circumstances . . . ."         1   John      Norton

          Pomeroy,      A    Treatise      on   Equity     Jurisprudence         § 116

          (Spencer W. Symons, 5th ed. 1941).

     • "If the customary forms of relief do not fit the case, or

          a form of relief more equitable to the parties than those

          ordinarily applied can be devised, no reason is perceived

          why it may not be granted."            Meyer v. Reif, 217 Wis. 11,

          20, 258 N.W. 391 (1935).13



     11
       John Norton Pomeroy, A Treatise on Equity Jurisprudence
§ 1387 (Spencer W. Symons ed., 5th ed. 1941) ("As early as the
reign of Elizabeth, partition became a matter of equitable
cognizance; and now the jurisdiction is established as of right
in England and in the United States.") (footnotes omitted).
     12
          Watts   v.    Watts,     137   Wis. 2d 506,      535,   405     N.W.2d 303
(1987).
     13
       See also Prince v. Bryant, 87 Wis. 2d 662, 674, 275
N.W.2d 676 (1979) ("[T]he trial court has the power to apply [an
equitable] remedy as necessary to meet the needs of the
particular case."); Harrigan v. Gilchrist, 121 Wis. 127, 236, 99
N.W. 900 (1904) ("Though no precedent may be at hand in a given
situation, since principles of equity are so broad that the
wrong involved [or the right to be enforced] need not go without
a remedy, its doors will swing open for the asking, and a new
precedent be made, an old principle again being illustrated.").


                                           9
                                                         No.    2014AP2097 & 2014AP2295.ssa



     • "Equity          can,    at    times,        do    complete       justice   in      the

          resolution of the controversy before the court, and the

          court will use the remedy in order to prevent the same

          controversy in the future."                    Mulder v. Mittelstadt, 120

          Wis. 2d 103,         116,     352        N.W.2d 223          (1984)   (citations

          omitted).

     • "Equity has followed the true principle of contriving its

          remedies      so     that    they    shall          correspond    both    to     the

          primary right of the injured party, and to the wrong by

          which that right has been violated.                          It has, therefore,

          never placed any limits to the remedies which it can

          grant,    either      with    respect          to    their    substance,       their

          form,    or    their       extent,       but   has     always    preserved       the

          elements of flexibility and expansiveness, so that new

          ones may be invented, or old ones modified, in order to

          meet    the    requirements         of    every      case . . . ."         1    John

          Norton Pomeroy, A Treatise on Equity Jurisprudence § 111

          (Spencer W. Symons ed., 5th ed. 1941).
     ¶81    Partition is an equitable remedy that allows a court

to divide real property owned in undivided shares by two or more

persons    either       physically      (into       individually         owned,    separate

parcels) or, if division of the real property cannot be made,

then by sale with the proceeds divided.14



     14
       See 8 Jay E. Grenig, Wisconsin Pleading and Practice,
§ 76:2 (5th ed. 2012).


                                              10
                                                       No.    2014AP2097 & 2014AP2295.ssa



     ¶82    "The right of a cotenant to partition and convey his

or her interest in real property is favored in the law; it is

often said to be a matter of right."                         Schneider v. Schneider,

132 Wis. 2d 171, 176, 389 N.W.2d 835 (Ct. App. 1986) (citation

omitted).

     ¶83    The    phrase       "interest        in     real       property,"     used   in

Schneider and oft-used in the partition statutes, is defined in

Wis. Stat. §       840.01 (for the purposes of chapters 840 to 846)

as   including "security interests and liens on land . . . ."15

Chapter 842 of the statutes governs partition.

     ¶84    Section       842.02    declares           that    a     person     having   an

interest    in    real    property      may      sue    for    partition:       "A   person

having an interest in real property jointly or in common with

others may sue for judgment partitioning such interest unless an

action for partition is prohibited elsewhere in the statutes or

by agreement between the parties for a period not to exceed 30

years."

     ¶85    In    partitioning       real     property,        a    circuit     court    has
broad equitable powers.            For example, a circuit court may order

partition and a private sale that tracks the terms of an earlier

contract.         As     this   court    stated         in     Heyse    v.      Heyse,   47


     15
       Wisconsin Stat. § 842.01(1) defines "interest in real
property" as follows: "Interest in real property in addition to
the interests described in s. 840.01, includes rights and
interests in water power . . . .     Interests of vendees under
land contracts are excluded."     Section 842.01(2) states that
"'[l]ien' includes encumbrances" (emphasis added).


                                            11
                                                   No.    2014AP2097 & 2014AP2295.ssa



Wis. 2d 27, 37, 176 N.W.2d 316 (1970):               "[The statute], although

authorizing a sheriff's sale, does not compel such sale.                           It is

permissive and within the discretion of the trial judge to order

a sheriff's sale if he [or she] considers it appropriate.                             We

see no reason why the court cannot under the terms of these

statutes direct a sale by the parties, at least initially."

    ¶86   This    court      and    the    court    of      appeals    have    stated

various other principles of law governing the equitable remedy

of partition.    For example:

    • "Equity does not limit the trial court to the statutory

       partition remedies found in Wis. Stat. § 842.02(2).                           The

       power of the court to 'enlarge the scope of the ordinary

       forms of relief, and even to contrive new ones adapted to

       new     circumstances'        makes     it        possible     that    in     its

       discretion      the   trial    court    could       have     ordered   a     sale

       tracking the terms and conditions'" of, for example, an

       option contract.            Schmit v. Klumpyan, 2003 WI App 107,

       ¶26, 264 Wis. 2d 414, 663 N.W.2d 331.
    • "[I]t is within the discretion of the trial court to

       order     any   remedy,      including       a     private     sale    by     the

       parties, that is equitable."                  Schmit, 264 Wis. 2d 414,

       ¶22 (citing Heyse, 47 Wis. 2d at 37).

    • "The equitable nature of a partition action gives the

       trial court the discretion to fashion a remedy that meets

       the needs of the specific case." Schmit, 264 Wis. 2d 414,

       ¶26 (citing Mulder, 120 Wis. 2d at 115).


                                          12
                                                        No.   2014AP2097 & 2014AP2295.ssa



     • A sale of the real property is a legitimate goal of a

          partition.       See Schmit, 264 Wis. 2d 414, ¶25.

     • In certain cases, equity can "do complete justice in the

          resolution of the controversy before the court," and the

          court will use the equitable remedy in order to prevent

          future controversy.          Mulder, 120 Wis. 2d at 116; see also

          Schmit, 264 Wis. 2d 414, ¶26.

                                                  II

     ¶87    I    now     turn    to   the    decision         of   the    circuit    court

relating    to        partition.       The        circuit     court      concluded     that

partition was inappropriate in the instant case because it would

prejudice Van De Hey.

     ¶88    A    finding     of     prejudice          to   the    owners    "within   the

meaning of Wis. Stat. § 842.17(1) requires a legal conclusion.

We are not bound by a trial court's conclusion of law."                              LaRene

v. LaRene, 133 Wis. 2d 115, 120-21, 394 N.W.2d 742 (Ct. App.

1986) (internal citation omitted).

     ¶89    The        circuit     court     misinterpreted            the    law.       It
concluded       its     equitable     powers       in       ordering     partition     were

limited to only those remedies contained in Wis. Stat. ch. 842.

In so doing, the circuit court determined that either a physical

partition of the real property or a judicial sale at a public

auction would be prejudicial to Van De Hey.16




     16
          Prince, 364 Wis. 2d 457, ¶¶47-49.


                                             13
                                                         No.   2014AP2097 & 2014AP2295.ssa



      ¶90     The circuit court failed to recognize that it was not

limited to the statutory remedies in ch. 842 and that Van De Hey

did not consider partition prejudicial to it.                          See Schmit, 264

Wis. 2d 414, ¶22 (citing Heyse, 47 Wis. 2d at 37).                            The circuit

court should have considered whether the appropriate equitable

remedy      would        have     been        ordering       partition,      specifically

partition        by    sale     tracking      the    terms     and   conditions      of    the

parties' land contract, or whether some other equitable remedy

was available.

      ¶91     The       circuit       court     erred    in     failing      to    consider

partition seriously as an available equitable remedy, in failing

to recognize the scope of its discretion in ordering partition,

and in failing to recognize that partition need not prejudice

the rights of Van De Hey.

                                               III

      ¶92     I now turn to the decision of the court of appeals.

The   court       of    appeals       concluded       that     partition     and     a    sale

tracking the terms of the parties' land contract would prejudice
the interests of Van De Hey and James Vandenberg's lienholders.

      ¶93     The      court     of   appeals       acknowledged      that   the     circuit

court could have exercised its discretion to order partition and

a sale of the real property under the terms of the parties'

contract.17           The court of appeals affirmed the circuit court's

denial      of    partition,          however,       after     concluding     that       "this


      17
           Prince, 364 Wis. 2d 457, ¶50.


                                               14
                                                      No.    2014AP2097 & 2014AP2295.ssa



procedure      would        clearly       prejudice     the      lienholders . . . by

terminating the security for Vandenberg's debts."18

      ¶94     The court of appeals erred, in my opinion, as a matter

of   law.19     Contrary       to     what   the    court       of   appeals    believed,

partition      does    not     necessarily         strip      lienholders       of       their

rights.

      ¶95     To understand partition and its effect on lienholders'

rights and interests, I begin with guiding legal principles.

      ¶96     First,    when       real    property     is      owned   by    tenants       in

common, as in the instant case, with each individual co-tenant

having an equal, undivided ownership interest, a creditor of an

individual co-tenant           may claim an interest                 only    in that co-

tenant's      share    of    the    real     property      or    proceeds      of    a   sale

thereof.20      In other words, a              creditor's rights in the real

property or proceeds of a sale are no greater than the debtor's.




      18
           Prince, 364 Wis. 2d 457, ¶50.
      19
       Although the court of appeals focused on prejudice to the
lienholders, the partition statutes focus on prejudice to the
owners of the real property.   See, e.g., Wis. Stat. §§ 842.10,
842.11, 842.17(1).
      20
       4 Thompson on Real Property, § 32.07(e) (David A. Thomas
ed., 3d ed. 2004).


                                             15
                                                No.   2014AP2097 & 2014AP2295.ssa



A creditor has no rights in any of the interests held by the

remaining, non-debtor co-tenants.21

      ¶97   Thus   the   lienholders    are     entitled    to   no    more   than

James Vandenberg's one-quarter interest in the real property.

The   liens   attached    only   to     James    Vandenberg's         one-quarter

interest in the real property, nothing more.22                   As a result,

partition need not prejudice the lienholders; it would merely

confine the lienholders' interests to the interest in the real




      21
       See, e.g., 4 Thompson on Real Property § 32.07(e) (David
A. Thomas ed., 3d ed. 2004) ("Because each tenant in common has
an interest in the estate, a creditor of one cotenant can attach
that cotenant's share. . . . By the same token, the non-debtor
cotenant retains all the usual rights in the estate: the
creditor cannot complain, for example, if another cotenant
transfers an interest or begins partition proceedings. The
creditor, in short, can have no greater rights in the estate
than the debtor.") (footnotes omitted) (internal alterations
omitted); see also 7 Powell on Real Property § 50.07[3][a]
(Michael Allan Wolf ed., 2004) ("Each tenant in common has the
right   to  compel  partition   of   the  estate under  judicial
supervision. . . .   [T]he right to partition is unconditional
and cannot be defeated by a mere showing that a partition would
be inconvenient, injurious, or even ruinous to an adverse
party. The right to partition is an inherent element of the
tenancy in common, designed to prevent a forced continuation of
shared ownership of property.     To deny it is to effectively
expand the property rights of one cotenant at the expense of
other cotenants.")
      22
       See, e.g., 4 Thompson on Real Property § 32.07(e) (David
A. Thomas ed., 3d ed. 2004) ("[A] judgment creditor's interest
in the tenancy in common is limited to the share of the indebted
cotenant . . . .")


                                       16
                                                      No.       2014AP2097 & 2014AP2295.ssa



property       on   which          the   liens      are     secured——namely,          James

Vandenberg's one-quarter interest.23

       ¶98    Because the liens may significantly exceed the value

of    James    Vandenberg's         one-quarter      interest        (indeed     they    may

exceed      the   value   of       the   property    as     a    whole),    some    of   the

lienholders may not get paid from the collateral.                            This result

may be inevitable, regardless of whether partition is granted.

James Vandenberg's interest in the real property apparently may

not be large enough to satisfy his debts, and denying partition

in the instant case will not change that fact.24

       ¶99    When a judgment of partition would affect the interest

of,    among      others,      a     lienholder      or     a     person    in     physical




       23
       The majority opinion appears to agree with the circuit
court that "[p]artition . . . would result in reducing the
security by 3/4 for others who have encumbrances on the real
estate if their encumbrances were to remain on only James's 1/4
interest . . . ."   See majority op., ¶50.   This assertion is
erroneous under both partition law and garnishment.    The only
portion of the property encumbered by the lienholders is James
Vandenberg's one-quarter interest. Whether partition is ordered
or not will not change that fact. The partition sought by James
Vandenberg, the intervenors, and Van de Hey is a partition by
sale, not a physical partition.    Thus, the majority opinion's
assertion that "partition would have the effect of reducing by
3/4 the size of the property to which the liens attached" is
also erroneous. See majority op., ¶50 n.17.
       24
       Despite the majority's denial of partition in the instant
case, the tenants in common retain the right to sever the
tenancy in common at any time in the future.     It makes little
sense to require the intervenors to return to court later to
sever their interests when the same result can be achieved in
the instant case.


                                            17
                                             No.   2014AP2097 & 2014AP2295.ssa



possession, such persons must be joined as defendants.               See Wis.

Stat. § 842.04.

    ¶100 If     the   circuit   court     determines    that    partition    is

proper, it may render a judgment of partition.                 See Wis. Stat.

§ 842.14(1).    Partition severs the lienholder's interest in the

debtor's   undivided    share   of   the     estate.      See     Wis.    Stat.

§ 842.14(3) ("If partition is adjudged, existing liens shall not

be affected or impaired, except that a lien upon an undivided

interest or estate shall thereafter be a charge only on the

share assigned to the party against whom it exists . . . .")

(emphasis added).

    ¶101 Other provisions of the partition statutes, however,

pertain to the interests of lienholders when a partition by sale

occurs.    The circuit court may order a partition by sale even if

tenants    or   lienholders     do   not     consent,    subject     to     the

nonconsenting tenants or lienholders' interests.               See Wis. Stat.

§ 842.17(3).    In the event of such a sale, the amount of the

liens upon the undivided shares is first determined, and the
court orders "a distribution of the money pertaining to such

shares to be made among the lien creditors according to the

priority thereof, respectively; and the clerk of court shall

procure satisfaction thereof to be acknowledged as required by

law and cause such lien to be duly satisfied of record . . . ."

See Wis. Stat. § 842.23.

    ¶102 The court of appeals did not consider these provisions

or other provisions in the partition statutes that confine the


                                     18
                                                   No.   2014AP2097 & 2014AP2295.ssa



lienholders' interests to the debtor's share of the property to

which the lien attaches.

      ¶103 The   court   of   appeals,        in    my   opinion,      should    have

considered these statutes, as well as Wis. Stat. § 842.24, which

discusses partition proceedings to settle liens as follows:

      842.24 Proceedings not to affect whom. The proceedings
      to ascertain and settle the amount of liens, as herein
      provided, shall not affect any other party in such
      action nor delay the paying over or investing the
      moneys to or for the benefit of any party upon whose
      interest there does not appear to be any existing
      lien.
      ¶104 In    the   exercise     of       its    equitable     discretion       to

determine the appropriate remedy in the instant case, I conclude

that, in the absence of the parties' settlement, the circuit

court should give full consideration on remand to the request of

James Vandenberg, the intervenors, and Van De Hey for partition

and to the interests of the lienholders.

      ¶105 Because I conclude that the circuit court and court of

appeals made errors of law by not fully considering equitable

remedies and partition,        I   would reverse the decision of the

court of appeals and would, setting aside my questions regarding

the parties' settlement, remand the cause to the circuit court

for   further    proceedings       to    consider        partition      and     other

appropriate equitable remedies.

      ¶106 For the reasons set forth, I write separately.

      ¶107 I    am   authorized    to    state      that     Justice    ANN     WALSH

BRADLEY joins this opinion.




                                        19
    No.   2014AP2097 & 2014AP2295.ssa




1
    No.   2014AP2097 & 2014AP2295.ssa




2
    No.   2014AP2097 & 2014AP2295.ssa




3
    No.   2014AP2097 & 2014AP2295.ssa




1